Exhibit 10.5


AMENDMENT NO. 3 TO SECONDMENT AND LOGISTICS SERVICES AGREEMENT
THIS AMENDMENT NO. 3 TO SECONDMENT AND LOGISTICS SERVICES AGREEMENT (this
“Amendment”), dated as of November 21, 2016, is made and entered into by and
among Tesoro Companies, Inc., a Delaware corporation (“TCI”), Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), Tesoro
Alaska Company LLC, a Delaware limited liability company (“TAC” and, together
with TCI and TRMC, the “Tesoro Group”), Tesoro Logistics GP, LLC, a Delaware
limited liability company (the “General Partner”), Tesoro Logistics Operations
LLC, a Delaware limited liability company (“TLO”), Tesoro Logistics Pipelines
LLC, a Delaware limited liability company (“TLP”), Tesoro High Plains Pipeline
Company LLC, a Delaware limited liability company (“THPPC”), Tesoro Logistics
Northwest Pipeline LLC, a Delaware limited liability company (“TLNP”), and
Tesoro Alaska Pipeline Company LLC, a Delaware limited liability company (“TAPC”
and together with the General Partner, TLO, TLP, THPPC and TLNP, the “Logistics
Group”). Each of TCI, TRMC, TAC, the General Partner, TLO, TLP, THPPC, TLNP and
TAPC is referred to herein as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, as of July 1, 2014, the Parties entered into that certain Secondment
and Logistics Services Agreement, as amended by Amendment No. 1 to Secondment
Logistics and Services Agreement, dated as of December 2, 2014, and as further
amended by Amendment No. 2 to Secondment Logistics and Services Agreement, dated
as of March 31, 2016 (collectively, the “Original Agreement”), pursuant to which
the Tesoro Group provides certain services and seconds certain of their
personnel to the General Partner, the General Partner seconds certain of its
personnel to the Tesoro Group and certain other services are provided by the
Tesoro Group to the Logistics Group; and
WHEREAS, the Parties desire to further amend the Original Agreement as of the
date hereof as hereinafter provided in this Amendment;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Amendment of Section 4(a). Section 4(a) of the Original Agreement is hereby
amended and restated in its entirety as follows:
(a) Materials, Equipment and Supplies. Either Party may supply or provide
contract labor, materials, equipment and supplies (collectively “Work”)
associated with Logistics Services or Tesoro Services. In addition, a Party may
incur costs and expenses relating to permits, licenses, utilities,
communications, consultants, security, and similar matters that are related to
Logistics Services or Tesoro Services. Where applicable and agreed upon among
the affected Parties, such Work may be provided by a third party under such
third party’s contract with one Party for the benefit and account of another
Party hereto, such that a contract entered into by a member of the Tesoro Group
may cover Work provided for the account and benefit of a member of the Logistics
Group, and vice versa. In such instances, the Party named in the applicable
contract shall administer the Work being performed under the contract as a
representative of the Party for whose account and benefit the Work is being
performed, and the management and supervision of such Work shall be by the Party
for whose account and benefit the Work is being performed, with employees
responsible for such management and supervision being seconded, as otherwise
provided herein. The Work must be approved by a person who has the authority
delegated to approve the nature of the Work and the allocated costs and expenses
of providing such items on behalf of the Party for whose account and benefit the
Work is being performed, in accordance with the applicable policies and
procedures of such Party. The Parties shall establish procedures





--------------------------------------------------------------------------------





whereby the costs and expenses of providing such items are allocated to and paid
by the Parties in accordance with the extent to which each Party realizes the
benefit of each such item. If one Party incurs the expense for any such item
that is used solely for the benefit of another Party, then the Party pays for
such item shall be entitled to reimbursement from the Party who received the
benefit for the costs and expenses so incurred such items. If any items benefit
both the Tesoro Group and the Logistics Group, then the Group who incurs the
costs and expenses associated with such items shall be entitled to reimbursement
from the other Group in proportion to the benefits received by each Group from
the incurrence of such costs and expenses. The Parties shall negotiate such
allocations in good faith with relation to each such item at the time the
reimbursement is determined. For items that are associated with Operational
Expenses, the allocation may be included in the flat monthly fees reflected on
the Service Schedules.
2.No Other Amendment. Other than as set forth above, the Original Agreement, as
amended and supplemented to date, shall remain in full force and effect as
written.
3.Governing Law. This Amendment shall be governed by and shall be construed in
accordance with the laws of the State of Texas without regard to principles of
conflict of law.
4.Counterparts. This Amendment may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Amendment by
facsimile or in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.
5.Binding Effect; Severability. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto, their respective heirs, legal
representatives, successors and assigns. Should any clause, sentence, paragraph,
subsection or section of this Amendment be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Amendment, and the part or parts of this Amendment
so held to be invalid, unenforceable or void will be deemed to have been
stricken herefrom, and the remainder will have the same force and effectiveness
as if such stricken part or parts had never been included herein.
6.No Other Agreement. This Amendment sets forth all of the covenants,
agreements, conditions and understandings of the Parties relative to the subject
matter hereof, and any previous agreement among such parties with respect to the
subject matter hereof is superseded by this Amendment.
[Signature Page Follows]


2


81895095

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.


GENERAL PARTNER:


TESORO LOGISTICS GP, LLC


By: /s/ Phillip M. Anderson         
Name: Phillip M. Anderson
Title: President


LOGISTICS GROUP:


TESORO LOGISTICS OPERATIONS LLC


TESORO LOGISTICS PIPELINES LLC


TESORO HIGH PLAINS PIPELINE COMPANY LLC


TESORO LOGISTICS NORTHWEST PIPELINE LLC


TESORO ALASKA PIPELINE COMPANY LLC




By: /s/ Phillip M. Anderson         
Name: Phillip M. Anderson
Title: President


TESORO GROUP:


TESORO ALASKA COMPANY LLC


TESORO REFINING & MARKETING COMPANY LLC


By: /s/ Gregory J. Goff            
Name: Gregory J. Goff
Title: Chairman of the Board of Managers
             and President




TESORO COMPANIES, INC.


By: /s/ Gregory J. Goff            
Name: Gregory J. Goff
Title: Chairman of the Board of Directors
            and President


 
 







[Signature Page to Amendment No. 3 to Secondment and Logistics Services
Agreement]